Title: To George Washington from Henry Knox, 12 May 1794
From: Knox, Henry
To: Washington, George


               
                  
                  War Department May 12th 1794
               
               The Secretary for the department of War respectfully submits to the
                  President of the United States.
               That the national interests and dignity appear to be intimately blended with the measure of terminating the Western Indian war, during the course of the present year. Our critical position, with respect to certain European powers, forcibly demand that immediate and powerful exertions be made for this purpose.
               
               That it therefore appears indispensible, to the Subscriber, that Major General Wayne should be possessed of a force, not only to take, without material risque, the posts contemplated at the Miami Villages, and at the mouth of the Au Glaize, but also, that he should have, after garrisoning the same, a force remaining, superior in numbers, supplies, and equipments, to any probable combination of the indian tribes.
               That no appearances justify the hope of a sufficient number of recruits, being inlisted, to complete the legion in season; or, indeed, to replace the soldiers, whose times of service have expired, and are about expiring.
               That under the circumstances of the case, the only solid expectation of an adequate auxiliary force is to be derived from the mounted volunteers of Kentucky.
               The people of that district have a fondness for serving in this manner; and their dislike to serve as Militia foot, is in so great a degree as to amount to a demonstration, that a call for them, in that shape, would be delusive, and disreputable to the government.
               That it therefore appears, that the number of One thousand five hundred mounted volunteers, non commissioned and privates, ought forthwith to be engaged, in Kentucky, for the period of four months, from the time they should join the head quarters of Major General Wayne, which probably might be, on the <2>0th of June, or the first of July next, to be however discharged sooner provided the measures of the campaign should be accomplished.
               That the said volunteers should be organized, in the following manner—
               
                  To wit—One Major General—
                   Two Brigadiers General—
                   Four Regiments—each commanded by
                   One Lieutenant Colonel Commandant; and formed into—
                   Two Battalions—Each Battalion, to be commanded by—
                   A Major—and formed into four Companies—Each company to consist of,
                   One Captain,
                   One Lieutenant,
                   One Ensign,
                  
                   Four Serjeants,
                   Four Corporals, &
                   Forty two Privates.
               
               That, besides the above mentioned officers, an additional number of the proper grades, to be allowed, for Aids de Camp—Quarter Masters—Adjutants, and Paymasters.
               That the species of troops, joined with the nature of the service, render a greater number of officers necessary, than would be proper for better disciplined troops, acting in a common service.
               That the said troops be engaged upon the terms prescribed by the Act passed the 5th of March 1792, intituled—"An Act for making farther and more effectual provision for the defence of the frontiers."
               That if it should be the judgment of Major General Wayne, that the above number of auxiliaries, would not be competent to the objects which shall be directed, that he be authorised to engage, the further number of five hundred non commissioned and privates, with a proportionate number of commissioned officers, provided always, that if he shall have previously called out any volunteers, for the same period, by virtue of prior orders, that they shall be considered as part of the two thousand, herein mentioned.
               That in order the said mounted volunteers may be induced, promptly, to enroll themselves, they shall have advanced, at the place of rendezvous in Kentucky, after they have been duly mustered, the sum of fifteen dollars to each non commissioned officer, and private—forty, to each Captain and Subaltern—seventy, to each field officer—one hundred, to each Brigadier—and, One hundred and seventy five, to the Major General.
               That the President of the United States appoint the Major and Brigadiers General; and authorise them to appoint the field and company officers.
               That the Governor of Kentucky be urged, in strong terms, to countenance and facilitate the expedition, by every just means in his power.
               That it is conceived, an energetic measure of this sort, will probably be attended with success and reputation to the General Government; and it will, at the same time, have a powerful
                  
                  effect, to prevent and break the lawless and pernicious designs, evidenced in the district of Kentucky, of attacking the territories of Spain, and thereby involving the Country in an European war. All which is humbly submitted
               
                  H. Knox
               
            